           Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 1 of 15



 1   KENT J. SCHMIDT (SBN 195969)
     schmidt.kent@dorsey.com
 2   NAVDEEP K. SINGH (SBN 284486)
     singh.navdeep@dorsey.com
 3   DORSEY & WHITNEY LLP
     600 Anton Boulevard, Suite 2000
 4   Costa Mesa, CA 92626
     Telephone: (714) 800-1400
 5   Facsimile: (714) 800-1499
 6   CREIGHTON R. MAGID (admitted pro hac vice)
     magid.chip@dorsey.com
 7   DORSEY & WHITNEY LLP
     1401 New York Avenue NW, Suite 900
 8   Washington, D.C. 20005
     Telephone: (202) 442-3555
 9   Facsimile: (202) 442-3199
10   Attorneys for Defendant KEURIG
     GREEN MOUNTAIN, INC.
11

12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     KATHLEEN SMITH, on behalf of herself and all   Case No. 4:18-cv-06690-HSG
16   others similarly situated,                     Assigned to: Hon. Haywood S. Gilliam, Jr.
17                Plaintiff,                        DEFENDANT KEURIG GREEN
                                                    MOUNTAIN, INC.’S REPLY
18   v.                                             MEMORANDUM IN SUPPORT OF
                                                    MOTION TO DISMISS FIRST AMENDED
19   KEURIG GREEN MOUNTAIN, INC.; and DOES          CLASS ACTION COMPLAINT;
     1 through 100, inclusive,                      MEMORANDUM OF POINTS AND
20                                                  AUTHORITIES IN SUPPORT THEREOF
                  Defendants.
21                                                  Date:          March 21, 2019
                                                    Time:          2:00 p.m.
22                                                  Courtroom:     2, 4th Floor
23                                                  FAC filed: December 28, 2018
                                                    Trial Date: None Set
24

25

26
     ///
27
     ///
28


           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
     Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 2 of 15



 1                                            TABLE OF CONTENTS

 2    A.    Plaintiff Lacks Standing to Pursue the Requested Relief.................................................. 2
 3          1.         Plaintiff Has Not Made Plausible Allegations of Injury-in-Fact. ......................... 2
 4          2.         Plaintiff Has No Standing to Pursue Injunctive Relief. ........................................ 3
 5    B.    Plaintiff Fails to State Any Actionable Claim Because the Labeling is Truthful
            and Consistent With the Green Guides. ............................................................................ 5
 6
      C.    The CLRA Claim and “Unfair” and “Fraudulent” Prongs of the UCL Claim Fail
 7          the Reasonable Consumer Test. ........................................................................................ 6
 8    D.    Keurig’s Qualified Statement of Recyclability Does Not Support an Express
            Warranty Claim. ................................................................................................................ 7
 9
      E.    Plaintiff Fails to State an Actionable Claim for Unjust Enrichment................................. 8
10
      F.    Applying the EMCA to Keurig’s Recyclability Claims Would Infringe Keurig’s
11          First Amendment Free Speech Rights............................................................................... 8
12    G.    The Class Allegations Should Be Stricken. .................................................................... 10
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                 i
      REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 3 of 15



                                                         TABLE OF AUTHORITIES
 1
                                                                                                                                                Page(s)
 2

 3   Cases

 4   Allred v. Kellogg Co.,
         2018 U.S. Dist. LEXIS 38576 (S.D. Cal. Feb. 23, 2018) ................................................................... 1
 5
     American Beverage Association v. City and County of San Francisco,
 6     No. 16-16072 (9th Cir. Jan. 31, 2019) ................................................................................................ 9
 7   Arroyo v. TP-Link USA Corp.,
        2015 WL 5698752 (N.D. Cal. Sept. 29, 2015) ................................................................................... 7
 8

 9   Ashcroft v. Iqbal,
        556 U.S. 662 (2009) ........................................................................................................................ 1, 6
10
     Bell Atl. Corp. v. Twombly,
11       550 U.S. 544 (2007) ............................................................................................................................ 1
12   Branch v. Tunnell,
        14 F.3d 449 (9th Cir. 1994)................................................................................................................. 3
13
     City of Los Angeles v. Lyons,
14
         461 U.S. 95 (1983) .............................................................................................................................. 5
15
     Davidson v. Kimberly-Clark Corp.,
16      889 F.3d 956 (9th Cir. 2018)....................................................................................................... 3, 4, 5

17   Herron v. Best Buy Co.,
        924 F. Supp. 2d 1161 (E.D. Cal. 2013) ............................................................................................... 7
18
     Kasky v. Nike, Inc.,
19
        27 Cal. 4th 939 (2002) ........................................................................................................................ 9
20
     Krommenhock v. Post Foods, LLC,
21      2018 WL 1335867 (N.D. Cal. Mar. 15, 2018) .................................................................................... 6

22   Ogden v. Bumble Bee Foods, LLC,
        2014 WL 27527 (N.D. Cal. Jan. 2, 2014) ........................................................................................... 2
23
     Pilgrim v. Univ. Health Card, LLC,
24       660 F.3d 943 (6th Cir. 2011)............................................................................................................. 10
25
     Sanders v. Apple, Inc.,
26      672 F. Supp. 2d 978 (N.D. Cal. 2009) .............................................................................................. 10

27   Wilson v. Frito-Lay North Am. Inc.,
        2013 WL 1320468 (N.D. Cal. April 1, 2013) ..................................................................................... 7
28

                                                                               i
                REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 4 of 15



     Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio,
 1      471 U.S. 626 (1985) ............................................................................................................................ 9
 2
     Other Authorities
 3
     16 C.F.R. § 260.12(a) ........................................................................................................................ 1, 4, 5
 4
     16 C.F.R. § 260.12(b) ............................................................................................................................... 1
 5
     16 C.F.R. § 260.12(b)(2) ........................................................................................................................... 6
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                               ii
                REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 5 of 15



 1           Plaintiff Kathleen Smith asserts wholly conclusory assertions that Keurig recyclable single use

 2   coffee pods (the “Recyclable Pods”) are not recyclable. It is telling that Plaintiff, while citing to data

 3   concerning earlier versions of single serving coffee pods not designed to be (and not labeled as)

 4   recyclable, points to nothing in her First Amended Complaint (“FAC”) supporting this assertion.

 5   Although it is certainly true that a plaintiff is entitled to reasonable inferences that can be drawn from a

 6   complaint, a complaint must allege “enough facts to state a claim to relief that is plausible on its face.”

 7   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint does not “suffice if it tenders ‘naked

 8   assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 9   (citation omitted).

10           Here, Plaintiff offers only ipse dixit assertions regarding the recyclability of the Recyclable Pods

11   – assertions that are at odds with the observable practices of many recycling programs. New York City,

12   for example, makes plain on its recycling website that it accepts Recyclable Pods for recycling, a practice

13   wholly inconsistent with the notion that the Recyclable Pods are “too small” to be recycled. See Exhibit
                                                          1
14   1 to the accompanying Request for Judicial Notice.

15           Moreover, Plaintiff does not point to any data as to the percentage of MRFs nationwide that are

16   capable of recycling the Recyclable Pods. This is a critical omission, as the Federal Trade Commission

17   “Green Guides” upon which Plaintiff relies for her claims makes plain (a) that a product is not mislabeled

18   as recyclable if “it can be collected, separated, or otherwise recovered from the waste stream through an

19   established recycling program for reuse or use in manufacturing or assembling another item,” 16 C.F.R.

20   § 260.12(a) (emphasis added), and (b) that whether a recycling claim must be qualified – and, if so, the

21   extent to which it must be qualified, depends upon the availability of recycling facilities in the product’s

22   market area. See 16 C.F.R. § 260.12(b).

23

24

25      1
              Keurig has provided Plaintiff with extensive testing data from a variety of materials recovery
26   facilities (“MRFs”) demonstrating not only that the Recyclable Pods are recyclable in a variety of
     conditions, including full and crushed pods, but that over 90 percent of the Recyclable Pods made it past
27   the size screens to the materials recovery line. Judge Battaglia of the Southern District has suggested
     that Keurig’s recourse for avoiding expensive litigation based on factually baseless assertions in a
28   complaint lies in Rule 11. See Allred v. Kellogg Co., 2018 U.S. Dist. LEXIS 38576, *4 (S.D. Cal. Feb.
     23, 2018). That should be unnecessary, given the facially baseless claims in the FAC.
                                                         1
             REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
             Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 6 of 15


              A.       Plaintiff Lacks Standing to Pursue the Requested Relief.
 1
                       1.     Plaintiff Has Not Made Plausible Allegations of Injury-in-Fact.
 2
              The FAC is devoid of any plausible allegations that Plaintiff has suffered a concrete and
 3
     particularized “injury in fact” caused by Keurig’s labeling that will be redressed by a ruling in her favor
 4
     in this action.
 5
              As discussed above, Plaintiff does not plausibly allege that the Recyclable Pods are not recyclable
 6
     in at least 60 percent of the communities in which they are sold – meaning that the labeling was not
 7
     deceptive as a matter of law.
 8
              Second, Plaintiff does not plausibly allege that she was deceived at all, since the very website
 9
     from which she purchased her Recyclable Pods expressly advised Plaintiff that the Recyclable Pods were
10
     not recyclable in all communities and to “check with your local community to confirm.” (FAC at ¶ 36
11
     (emphasis added).) Plaintiff either ignored Keurig’s qualified statements regarding recyclability or did
12
     not find them material to her purchasing decision. In either case, Plaintiff cannot show that different
13
     qualifiers would have made a difference in her purchasing decisions. As Ogden v. Bumble Bee Foods,
14
     LLC, 2014 WL 27527, *7 (N.D. Cal. Jan. 2, 2014), a case cited by Plaintiff in her Opposition, makes
15
     clear, a showing of materiality is required to establish standing: “While a plaintiff need not demonstrate
16
     that the defendant’s misrepresentations were ‘the sole or even the predominant or decisive factor
17
     influencing his conduct,’ the misrepresentations must have ‘played a substantial part’ in the plaintiff’s
18
     decisionmaking.’” Id. (emphasis added).
19
              Nor does Plaintiff explain how a ruling in her favor will alleviate her alleged injury. In her
20
     Opposition, Plaintiff argues that “there is no practical difference from a recycling standpoint between
21
     the [Recyclable Pods] and non-recyclable single serve coffee pods.” Opposition at 8. Precisely. Even
22
     if Plaintiff were correct that the Recyclable Pods are not recyclable (and she is not), she has admitted
23
     that the alternative would no better serve her objective of environmental stewardship. Plaintiff’s
24
     alternative argument – that she would not have paid as much for the Recyclable Products as she did had
25
     she known that they were (allegedly) not recyclable 2 – fares no better. As was clear from the website on
26

27
         2
           It is telling with respect to the plausibility of the assertions in the FAC that Plaintiff can’t say
28   whether she would not have purchased the product or whether she would somehow have paid less for it.
     See FAC ¶38.
                                                          2
              REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 7 of 15



 1   which Plaintiff purchased her Recyclable Pods, there was no price difference between regular pods and

 2   Recyclable Pods. 3 Plaintiff has no response to this apart from the circular argument that “she would not

 3   have paid as much as she did had she known they were not recyclable.” But how can that be? The

 4   alternative products for her Keurig coffeemaker cost the same, and Plaintiff cannot plausibly claim that

 5   she simply would have paid less for the pods on Keurig’s website.

 6                   2.      Plaintiff Has No Standing to Pursue Injunctive Relief.

 7           Plaintiff also lacks standing to pursue injunctive relief. Plaintiff does not dispute that she is fully

 8   familiar with the extent to which the Recyclable Pods may be recycled, and is therefore incapable of

 9   being deceived by the Recyclable Pods’ labeling in the future. Rather, Plaintiff claims that the mere

10   incantation of a phrase from Davidson v. Kimberly-Clark Corp., 889 F.3d 956 (9th Cir. 2018) (“Davidson

11   II”) gives her standing to pursue injunctive relief. It does not.

12           Merely parroting Davidson II by asserting that Plaintiff “would like to buy recyclable single

13   serve coffee pods from Defendants in the future, but is unable to determine with confidence, based on

14   the labeling and other marketing materials, whether the Products are truly recyclable” does not confer

15   standing. As Keurig explained in its opening brief, there is a critical distinction between this case and

16   Davidson II. Davidson II and its progeny refer to a plaintiff’s inability to rely on packaging statements

17   regarding changes in the product itself. See Davidson II, 889 F.3d at 970 (“the threat of future harm

18   may be the consumer’s plausible allegations that she might purchase the product in the future, despite

19   the fact that it was once marred by false advertising or labeling, as she may reasonably, but incorrectly,

20   assume the product was improved”) (emphasis added). Further, the Ninth Circuit in Davidson II

21   emphasized that standing would exist because any such product changes would not be readily apparent

22   to the consumer. See Davidson II, 889 F.3d at 971 (“Davidson’s alleged harm is her inability to rely on

23   the validity of the information advertised on Kimberly-Clark’s wipes”) (emphasis added). In other

24   words, standing to pursue injunctive relief might exist where a plaintiff makes a plausible allegation that

25

26      3
             Plaintiff asserts that although she may reference the Keurig website in her FAC, Keurig may not
27   reference the same website in its motion to dismiss. The Plaintiff cites undercuts her position and makes
     clear that “a document is not ‘outside’ the complaint if the complaint specifically refers to the
28   document’” and may be considered on a motion to dismiss. See Branch v. Tunnell, 14 F.3d 449, 454 (9th
     Cir. 1994).
                                                          3
             REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 8 of 15



 1   she would purchase a product in the future if the product itself changed in a way, imperceptible to the

 2   consumer, that made it comport with labeling claims previously deemed inaccurate and misleading.

 3          Here, by contrast, the dimensions of the Recyclable Pods are fixed (so as to fit into Keurig coffee

 4   makers) and readily knowable: a consumer can easily determine the dimensions of the Recyclable Pods.

 5   Plaintiff’s claim is that the Recyclable Pods are “too small” to be recycled – not that imperceptible

 6   changes unknowable to the consumer might make the pods more recyclable. Any changes to the

 7   recyclability of the Recyclable Pods, therefore, would be entirely in the hands of third parties (the

 8   MRFs), who would either realize that the Recyclable Pods, unlike their forebears, are recyclable using

 9   existing equipment or would utilize equipment capable of recycling the Recyclable Pods. The entire

10   rationale for the Davidson II rule is missing here.

11          Plaintiff’s attempts to wedge the square peg of this case’s facts into the round hole of Davidson

12   II are unavailing. Contrary to Plaintiff’s argument, the plaintiff in Davidson II could not tell whether the

13   wipes were flushable merely by looking in her toilet. The Davidson II plaintiff came to learn that the

14   Kimberly-Clark wipes there at issue were not “truly flushable” after she “investigated the matter” and

15   “learned that flushable wipes caused widespread damage to home plumbing and municipal sewer

16   systems” – something that would not be readily apparent. See Davidson II, 889 F.3d at 962. Equally

17   infirm is Plaintiff’s claim that the Recyclable Pods might be crushed and otherwise have their dimensions

18   changed by the time they reach a MRF. Plaintiff’s (unfounded) claim, however, is that the Recyclable

19   Pods are “too small” to be recycled in any condition. They are not going to get larger on their way to

20   the MRF. Plaintiff’s alternative argument – that the Recyclable Pods might not be recycled because of

21   an alleged weakness in the market for recycled polypropylene – offers no help to Plaintiff, because (1)

22   the market for recycled products is not controlled or controllable by Keurig; (2) market demand for

23   recycled polypropylene is not an intrinsic characteristic of the Recyclable Pods; and (3) whether a

24   product is properly labeled as “recyclable” depends upon whether it can be recycled, not whether it is

25   recycled. See 16 C.F.R. § 260.12(a) (a product is not mislabeled as recyclable if “it can be collected,

26   separated, or otherwise recovered from the waste stream through an established recycling program for

27   reuse or use in manufacturing or assembling another item”) (emphasis added). Finally, Plaintiff’s claim

28   that “many” MRFs “are unwilling to answer detailed consumer inquiries about their recycling

                                                           4
            REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 9 of 15



 1   capabilities” is meaningless. Not only does Plaintiff not quantify how many (or what percentage) of

 2   MRFs are unwilling to answer “detailed questions,” she does not explain whether such MRFs are

 3   unwilling to say whether they accept Recyclable Pods – a dubious proposition, since Plaintiff listed

 4   several MRF websites in her FAC – or merely that they are reluctant to reveal trade secrets involving

 5   their operations.

 6           Unlike Davidson II, where the plaintiff had no way of determining whether “the product was

 7   improved,” Davidson II, 889 F.3d at 970, all pertinent information regarding the Recyclable Pods is

 8   known to the Plaintiff. The single variable subject to change is wholly outside Keurig’s control. (If

 9   injunctive relief could be granted on the basis of changes extrinsic to the product itself, whether a

10   product’s labeling was misleading could vary from week to week based on factors wholly unknown to

11   and uncontrolled by the product’s seller – an absurd result that would eviscerate the rationale for

12   Davidson II’s holding.) Plaintiff cannot claim, as the plaintiff did in Davidson II, that she will continue

13   to suffer continuing harm as a result of “her inability to rely upon the validity of the information”

14   provided by Keurig. See Davidson II, 889 F.3d at 971. As a result, Plaintiff cannot make the

15   constitutionally required showing of “a sufficient likelihood that [she] will again be wronged in a similar

16   way.” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). Plaintiff lacks standing to assert a claim

17   for injunctive relief.

18           B.      Plaintiff Fails to State Any Actionable Claim Because the Labeling is Truthful and
                     Consistent With the Green Guides.
19
             Plaintiff claims that Keurig’s labeling of the Recyclable Pods constitutes a “deceptive”
20
     environmental marketing claim under the FTC’s Green Guides. As noted above, whether a product is
21
     properly labeled as “recyclable” depends upon whether it can be recycled, not whether it is recycled.
22
     See 16 C.F.R. § 260.12(a). Further, the Green Guides make it clear that whether a recycling claim needs
23
     to be qualified, and what type of qualification may be needed, depends upon the availability of recycling
24
     facilities throughout a product’s market area. See 16 C.F.R. § 260.12(a). The FAC, however, offers
25
     only naked assertions that the Recyclable Pods can’t be recycled – citing anecdotal evidence from a few
26
     communities in California – rather than plausible allegations of nonrecyclability. Such pleadings are
27

28

                                                         5
             REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
            Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 10 of 15



 1   insufficient to survive a motion to dismiss. See Iqbal, 556 U.S. at 678 (a complaint does not “suffice if

 2   it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”) (citation omitted).

 3           Krommenhock v. Post Foods, LLC, 2018 WL 1335867 (N.D. Cal. Mar. 15, 2018), does not hold

 4   to the contrary. In fact, Krommenhock makes Keurig’s point. Judge Orrick, in Krommenhock, held that

 5   “[b]ecause plaintiffs have cited significant evidence linking consumption of excessive sugar to

 6   significant health problems, they survive the motion to dismiss.” Id. at *4 (emphasis added). 4 Here, by

 7   contrast, Plaintiff has pointed to no evidence or basis for her assertion that the Recyclable Pods cannot

 8   be recycled. This falls far short of the pleading requirements in Iqbal or the evidentiary basis required

 9   by Krommenhock.

10           Plaintiff, furthermore, fails to indicate in her FAC whether her assertions pertain only to certain

11   cities, only to California, or to some undefined, larger area. Because the FAC contains no reference to

12   the percentage of MRFs in Keurig’s market area are capable of recycling the Recyclable Pods, Plaintiff

13   wholly fails to make out a plausible misrepresentation claim based on the Green Guides.

14           C.     The CLRA Claim and “Unfair” and “Fraudulent” Prongs of the UCL Claim Fail
                    the Reasonable Consumer Test.
15
             It is not plausible that a reasonable consumer – particularly one who, like Plaintiff, is concerned
16
     about the environment – would not read and understand the Recyclable Pod’s clear labeling that the pods
17
     are “[n]ot recyclable in all communities” and the label’s directive to “check locally” to determine
18
     whether the pods are recyclable in the consumer’s community.
19
             To argue that such qualifications are insufficient to inform a reasonable consumer that the
20
     Recyclable Pods cannot be recycled everywhere is to suggest that the qualifications outlined in the Green
21
     Guides (upon which the Plaintiff relies) are inadequate for the task. See, e.g., 16 C.F.R. § 260.12(b)(2)
22
     (“if recycling facilities are available to slightly less than a substantial majority of consumers or
23
     communities where the item is sold, a marketer may qualify a recyclable claim by stating: “This product
24
     [package] may not be recyclable in your area,” or “Recycling facilities for this product [package] may
25
     not exist in your area.”). As the Green Guides suggest, a reasonable consumer is presumed to read
26

27

28      4
            Plaintiff is correct that she does not have to prove her claims at the motion to dismiss stage, but
     she does have to provide a sufficient factual basis to find that her claims are more than mere assertions.
                                                          6
             REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 11 of 15



 1   qualifications of recycling claims – particularly where, as here, the qualifications are prominent and

 2   repeated.

 3          The cases cited by Plaintiff do not compel a different result. Wilson v. Frito-Lay North Am. Inc.,

 4   2013 WL 1320468 (N.D. Cal. April 1, 2013), holds nothing more than that fine print in an ingredient list

 5   on a back panel cannot, as a matter of law, be said to suggest that a reasonable consumer would

 6   understand a “natural” claim on the front panel to mean something other than “all natural.” Herron v.

 7   Best Buy Co., 924 F. Supp. 2d 1161 (E.D. Cal. 2013), says no more than the words “up to” have long

 8   been held inadequate to render claims of battery life, maximum speed, and the like nondeceptive.

 9   Neither case suggests that a reasonable consumer would ignore specific statements consistent with the

10   Green Guides qualifying a product’s recyclability claims.

11          D.      Keurig’s Qualified Statement of Recyclability Does Not Support an Express
                    Warranty Claim.
12          Identifying the Recyclable Pods as “recyclable” cannot give rise to a claim for breach of an
13   express warranty because the recyclability claim is qualified and is therefore a non-actionable equivocal
14   claim. The “recyclable” claim is accompanied by the statement that the Recyclable Pods are “[n]ot
15   recycled by all communities” and by a directive that the consumer check the capabilities of local
16   recycling facilities. This renders the express warranty equivocal. As set forth in Keurig’s opening brief,
17   such qualifications negate or limit an express warranty under California law.
18          Arroyo v. TP-Link USA Corp., 2015 WL 5698752 (N.D. Cal. Sept. 29, 2015), does not, as
19   Plaintiff implies, say otherwise. In Arroyo, the defendant claimed that its network adapter could transmit
20   data at speeds “up to 500 Mbps.” The issue in Arroyo was not whether the “up to” language limited the
21   warranty, but whether it was even possible for the adapter to transmit data, under any circumstances, at
22   500 Mbps. The court held that the defendant had warranted that “the technology was, in some capacity,
23   capable of performing at the advertised speed.” Id. at *10. Arroyo is therefore inapposite to the question
24   of whether the plain statement that the Recyclable Pods are “[n]ot recycled by all communities” and the
25   directive that consumers check the capabilities of local recycling facilities renders the express warranty
26   equivocal and non-actionable.
27          Because any warranty here is equivocal, it cannot serve as the basis for a breach of warranty
28   claim under California law.

                                                         7
            REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 12 of 15


            E.      Plaintiff Fails to State an Actionable Claim for Unjust Enrichment.
 1
            Plaintiff’s attempt to avoid the fact that she has not suffered any injury by seeking restitution
 2
     under an “unjust enrichment” theory should be denied. Plaintiff admits that, under California law, there
 3
     is no standalone cause of action for “unjust enrichment” in a false or misleading advertising or labeling
 4
     action. Although Plaintiff is correct that restitution can be asserted as an alternative measure of damages
 5
     in certain situations in which a purchase based on false representations confers an unjust benefit on the
 6
     seller, such a remedy is unavailable where, as here, Plaintiff’s alternative was to purchase a different
 7
     Keurig single use pod at the same price. Keurig therefore received no additional benefit. Plaintiff’s
 8
     “unjust enrichment” claim should be dismissed.
 9
            F.      Applying the EMCA to Keurig’s Recyclability Claims Would Infringe Keurig’s
10                  First Amendment Free Speech Rights.
11          Plaintiff contends that free speech concerns are not triggered because, unlike other cases in which
12   speech is unconstitutionally “compelled,” here the Green Guides “do not mandate specific language” but
13   are only “recommendations.” (Opp. 18:4-5.) Plaintiff states that the Green Guides “merely provide
14   advice to marketers to avoid making environmental marketing claims that are unfair or deceptive” and
15   “recommend that marketers ‘should qualify all recyclable claims.” (Opp. 18:23-25, citing 16 C.F.R. §
16   260.1(a), (d) (emphasis added).) While this characterization of the Green Guides is accurate when
17   viewed in isolation (and in the 49 other states), such is not the case in California. By enacting the EMCA,
18   the California Legislature has converted advisory guidance into a legal mandate—i.e., specifically,
19   mandating speech. The constitutional challenge is thus directed, not to the Green Guides alone, but the
20   EMCA, which incorporates and transformed those recommendations into mandated speech. (It is
21   interesting, too, that Plaintiff now construes the Green Guides as merely advisory. This is wholly
22   inconsistent with Plaintiff’s position throughout the FAC, in which she portrays the Green Guides as a
23   definitive standard and the examples of qualifying language as mandatory.)
24          Plaintiff next contends that Keurig’s “attempt to profit” is relevant to the constitutionality of the
25   EMCA’s mandated speech and these regulations are indistinguishable from regulations requiring
26   accuracy concerning advertising statements about where or how a product was manufactured. Plaintiff
27   is incorrect. The EMCA-mandated speech is readily distinguishable from garden-variety claims of
28   consumer deception involving information within the seller’s unique or exclusive knowledge, such as

                                                         8
            REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
           Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 13 of 15



 1   the location of production, the ingredients used, or the working conditions at manufacturing facilities.

 2   The Court in Kasky v. Nike, Inc., 27 Cal. 4th 939, 962 (2002), for example, expressly premised its holding

 3   on the fact that those representations—the manner in which its shoes are manufactured—are typically

 4   “matters within the personal knowledge of the speaker or the person whom the speaker is representing.”

 5   Kasky, 27 Cal. 4th at 962. In contrast, Keurig is not in a position superior to that of the consumer to

 6   ascertain the current and evolving capabilities of particular local recycling facilities. It is precisely for

 7   that reason that Keurig transfers this responsibility to the consumer—“check locally.” Such a qualifying

 8   statement is appropriate because the recyclability of the product depends on the capabilities of the

 9   facilities.

10           Finally, Plaintiff misreads the Ninth Circuit’s recent decision in American Beverage Association

11   v. City and County of San Francisco, No. 16-16072 (9th Cir. Jan. 31, 2019), in summarily concluding

12   that, because that court applied Zauderer v. Office of Disciplinary Counsel of Supreme Court of Ohio,

13   471 U.S. 626, 651 (1985), a “more deferential test,” this Court must apply Zauderer to the EMCA’s

14   mandated speech. (Opp. 21:20-24.) Plaintiff does not address Keurig’s argument that strict scrutiny

15   applies because what is mandated by EMCA is not “factual and uncontroversial” (See Mtn. at 19-20,

16   citing National Institute of Family & Life Advocates v. Becerra, 138 S. Ct. 2361, 2372 (2018) (“NIFLA”),

17   quoting Zauderer, 471 U.S. at 650-53.) But even if this Court applies Zauderer to this challenge to the

18   EMCA, the law fails to pass that more deferential test.

19           Like the regulation in American Beverage Association, the EMCA is “unjustified and unduly

20   burdensome” because it is broader than reasonably necessary. In that case, the Ninth Circuit concluded

21   that the objectives of the challenged ordinance could be accomplished with a smaller warning and San

22   Francisco’s mandate that that the warning occupy 20% of the space on the beverage was unconstitutional

23   for that reason alone. (American Beverage Association, at p. 14.) Similarly, Keurig’s method of

24   qualifying its recyclability claims is clearly sufficient to inform the consumer that it should check locally

25   to ensure that its recycling facility accepts the pods.

26           In support of its argument that the Zauderer standard is satisfied, Plaintiff returns to the notion

27   that the Green Guides only “recommend” certain statements and are thus not onerous. (Opp. 19:26-20:8

28   (“the examples set forth in the Green Guides only recommend disclosing pertinent information”

                                                           9
              REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 14 of 15



 1   (emphasis added).) The Green Guides cannot be viewed isolation without their incorporation into the

 2   EMCA.       Moreover, if the collective effect of the Green Guides and the EMCA were only

 3   “recommendations” to Keurig, Plaintiff would not be filing this lawsuit.

 4          G.      The Class Allegations Should Be Stricken.
 5          The putative class is overbroad because it does not exclude (a) persons whose local recycling
 6   programs accept and recycle Recyclable Pods or (b) persons who did not see or rely on the labeling or
 7   advertising at issue when deciding to purchase the Recyclable Pods. It is appropriate to strike such
 8   defective class allegations at this stage because no “discovery or . . . factual development would alter the
 9   central defect in [the] class claim,” Pilgrim v. Univ. Health Card, LLC, 660 F.3d 943, 949 (6th Cir.
10   2011), and because the proposed definition does not exclude persons who did not actually rely on the
11   recyclability claims. See, e.g., Sanders v. Apple, Inc., 672 F. Supp. 2d 978, 990-991 (N.D. Cal. 2009). It
12   is no answer simply to repeat, as Plaintiff does, that “labels matter.” A given label may matter to some
13   purchasers, but clearly does not to those who do not rely on the label in making a purchasing decision.
14                                                CONCLUSION
15          For the reasons set forth above, Keurig respectfully requests that this Court issue an order
16   dismissing Plaintiff’s FAC without leave to amend. Should the Court not dismiss the FAC, Keurig
17   respectfully requests that the Court strike the strike the class allegations of the FAC.
18                                                        Respectfully submitted,
19

20
     DATED: March 8, 2019                                 DORSEY & WHITNEY LLP
21

22
                                                          By:      /s/ Kent J. Schmidt
23                                                              KENT J. SCHMIDT
                                                                NAVDEEP K. SINGH
24                                                              CREIGHTON R. MAGID
                                                                Attorneys for Defendant KEURIG GREEN
25                                                              MOUNTAIN, INC.

26

27

28

                                                         10
            REPLY IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
          Case 4:18-cv-06690-HSG Document 41 Filed 03/08/19 Page 15 of 15



 1                                      CERTIFICATE OF SERVICE
 2                     All Case Participants are registered for the USDC CM/ECF System

 3                            Kathleen Smith v. Keurig Green Mountain, Inc.
                       Northern District of California Case Number 3:18-cv-06690-JSC
 4
          DEFENDANT KEURIG GREEN MOUNTAIN, INC.’S REPLY IN SUPPORT OF ITS
 5           MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT;
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
 6
            I hereby certify that on March 8, 2019, I electronically filed the foregoing document with the
 7
     Clerk of the Court for the United States District Court for the Northern District of California by using
 8
     the court’s CM/ECF system.
 9
            Participants in the case who are registered CM/ECF users will be automatically served by the
10
     CM/ECF system.
11

12   Dated: March 8, 2019                            DORSEY & WHITNEY LLP
13

14                                                   By:    /s/ Kent J. Schmidt
                                                            Kent J. Schmidt
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       11
           NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT
